DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen (US 3,610,913).
Bowen shows an electronic device.  Column 1, lines 8-10 discloses the ring flash is disposed around a camera objective.  A “lampshade” is shown in the drawing as a ring flash.  An inner ring portion is shown in the center of the device as a cylinder, which fits around the camera objective.  An outer ring portion is shown as comprising 4 reflector compartments 1.  An outer “rim” of the inner ring portion abuts an inner “rim” portion of the outer ring portion comprising the 4 reflector compartments.  A camera is located at a side of the lamp shade/ring flash corresponding to the hollow area in the center of the cylindrical inner ring portion. , which is at a side of the inner ring portion away from the outer ring portion.  A plurality of flash lamps is .
Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trend Enterprises (DE 20 2011 103 355 U1).
The Trend Etnerprises shows an electronic device as a notebook computer in Figs. 6 and 7.  A “lamp shade” is shown as element 1 with a central opening to fit over the camera of the electronic device.  Figs 1 and show a cylindrical inner ring with an aperture at reference numeral 2.3.  An outer ring portion is shown as supporting a plurality flash elements 6.  All limitations of claims 12 and 120 are shown in the reference. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 3,610,913).
It would have been obvious to one of skill in the art, at the time applicant filed the invention, to form the cylindrical inner ring portion of opaque material in order to prevent undesired light leakage from the ring flash device.  Thus, claim 13 is not patent worthy.
Regarding claim 18, each of the flash tubes 2 are shown of equal length.  To arrange them in an arc instead of a linear line is only a difference of geometric shape of the tubes.  There is legal precedent that a difference of geometric shape is not patent distinguishing (see MPEP 2144.03).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen as applied to claim 12 above, and further in view of Vargas et al. (US 2017/0118385).
Vargas shows a lamp shade having a transparent light diffuser 18 in front of the flash lamps.
It would have been obvious, at the time applicant filed the invention, to provide the outer ring portion corresponding to the 4 compartments of Bowen with a light diffuser in order to maximize uniformity of light distribution.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen as applied to claim 12 above, and further in view of Huang (US 2005/0254246).
Huang shows a ring flash using a plurality of light emitting diodes.  It would have been obvious to substitute a plurality of light emitting diodes for the flash tubes of Bowen in order to minimize drain the power supply.  Thus claim 19 is not patent worthy.  Regarding claim 18, Huang suggests a circular arrangement of the plurality of light emitting devices.  Thus, claim 18 is not patent worthy.
Claim(s) 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Trend Enterprises (DE 20 2011 103 355 U1) in view of Vargas et al (US 2017/0118385).
Allowable Subject Matter
Claims 1-11are allowed.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                              Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852